Motion to dispense with printing granted insofar as to permit the proceeding to be heard on the original record, without printing the same, and upon typewritten or mimeographed petitioner’s points and upon photostatic copies of the exhibits, upon condition that the petitioner serves one copy of the typewritten or mimeographed petitioner’s *748points upon the Corporation Counsel of the City of New York and flies 6 typewritten or 19 mimeographed copies of petitioner’s points, together with the original record, and one photostatic copy of each exhibit with this court on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, .said proceeding to be argued or submitted when reached. Concur —'Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ,